UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


AMELIA SIBUG MACASPAC,                   
                           Petitioner,
                v.
U.S. IMMIGRATION & NATURALIZATION                 No. 02-1699
SERVICE; JOHN ASHCROFT, Attorney
General,
                      Respondents.
                                         
            On Petition for Review of an Order of the
                Board of Immigration Appeals.
                          (A72-513-082)

                     Submitted: October 15, 2002

                     Decided: October 29, 2002

        Before MICHAEL and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Amelia Sibug Macaspac, Petitioner Pro Se. George W. Maugans,
IMMIGRATION AND NATURALIZATION SERVICE, Baltimore,
Maryland; Allen Warren Hausman, Assistant Director, Emily Anne
Radford, Blair Timothy O’Connor, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondents.
2                          MACASPAC v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Amelia Sibug Macaspac, a native and citizen of the Philippines,
petitions for review of an order of the Board of Immigration Appeals
(Board) affirming the Immigration Judge’s decision to deny her
motion to reopen removal proceedings. Macaspac first contends that
counsel was ineffective in failing to file an updated asylum applica-
tion on her behalf by the deadline established by the Immigration
Court. Because Macaspac failed to exhaust administrative remedies
by raising this claim before the Board, we find that we are without
jurisdiction to consider it in the context of this appeal. See Stewart v.
INS, 181 F.3d 587, 596 (4th Cir. 1999); Bernal-Vallejo v. INS, 195
F.3d 56, 64 (1st Cir. 1999); Farrokhi v. INS, 900 F.2d 697, 700 (4th
Cir. 1990).

   Macaspac next asserts that the Board, in affirming the IJ, abused
its discretion in declining to grant the motion to reopen due to Macas-
pac’s failure to demonstrate prima facie eligibility for asylum. We
have reviewed the administrative record and conclude that this find-
ing does not amount to an abuse of discretion. M.A. v. INS, 899 F.2d
304, 308 (4th Cir. 1990) (en banc); see 8 C.F.R. § 3.2(a) (2002).

   We accordingly affirm the Board’s order. We dispense with oral
argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                            AFFIRMED